Case: 10-50292 Document: 00511300075 Page: 1 Date Filed: 11/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 19, 2010
                                     No. 10-50292
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANGELITA MICHELLE RAMIREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-176-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Angelita Michelle Ramirez pleaded guilty to conspiracy to possess with
intent to distribute methamphetamine and possession with intent to distribute
methamphetamine.          She appeals the 36-month sentence, arguing that the
district court should have imposed a shorter sentence under the safety-valve
sentencing guideline, U.S.S.G. § 5C1.2. See 18 U.S.C. § 3553(f); United States
v. Lopez, 264 F.3d 527, 529-30 (5th Cir. 2001). We will uphold the court’s



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50292 Document: 00511300075 Page: 2 Date Filed: 11/19/2010

                                  No. 10-50292

decision as long as it is not clearly erroneous. United States v. McCrimmon, 443
F.3d 454, 457 (5th Cir. 2006).
      A defendant seeking relief under the safety valve must show, among other
things, that she has truthfully provided the Government with all information
and evidence related to the offense. § 3553(f)(5); § 5C1.2(a)(5); United States v.
Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996). The case agent testified at
sentencing regarding specific information that Ramirez could have provided but
did not. The court’s determination that Ramirez did not completely debrief is
therefore plausible in light of the entire record. See United States v. Powers, 168
F.3d 741, 753 (5th Cir. 1999). The denial of the safety-valve adjustment was not
clearly erroneous. See Powers, 168 F.3d at 753.
      AFFIRMED.




                                        2